Citation Nr: 0521616	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  97-08 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right knee disability, 
to include as secondary to service-connected patellofemoral 
syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from March 1977 to June 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In addition to the issue listed herein, the veteran filed a 
notice of disagreement (NOD) in September 1996 as to the 
following issues: entitlement to service connection for 
fractured ribs, right side; service connection for tinnitus; 
and service connection for cervical, right shoulder, and back 
disabilities. In July 1997, the RO granted service connection 
for these disabilities, and the remaining issue, therefore, 
is that of entitlement to service connection for a right knee 
disability.  

This matter was remanded in July 2004 for additional 
development.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  A chronic right knee disability was not present in 
service and is not otherwise shown to be related to service 
or to a service-connected left knee disability.  


CONCLUSION OF LAW

The veteran's right knee disability was neither incurred in 
nor aggravated by active service, and is not proximately due 
to or the result of the service-connected left knee 
disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information on the VCAA.  In letters dated 
in October 2003 and in July 2004, the RO notified the veteran 
of the information and evidence needed to substantiate his 
claim for service connection for a right knee disability.  As 
a result of these letters, the veteran provided additional 
evidence in support of his claim.  The Supplemental Statement 
of the Case dated in February 2004 included the applicable 
provisions of the VCAA.  

Here, it is noted that the rating decision on appeal which 
denied the veteran's claim was dated in August 1996, well 
before the enactment of the VCAA.  Obviously, therefore, the 
veteran did not receive a VCAA notice prior to the initial 
rating decision denying his service connection claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran in this 
case.  As noted above, VCAA notices were provided by the RO 
in October 2003 and in July 2004.  The content of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the VCAA notices and affording him the 
opportunity to respond, the RO reconsidered the veteran's 
claim in the December 2004 supplemental statement of the case 
(SSOC).  Additionally, the veteran has indicated that he had 
no further argument in support of his service connection 
claim and that his claim should be forwarded for 
adjudication.  In summary, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Further, the 
veteran has been specifically advised to provide any 
pertinent evidence he has in his possession.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded 
pertinent VA medical examinations in connection with his 
service connection claim.  The examination reports provide 
the necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).


Legal Criteria  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  
Further, if a service-connected disability aggravates a 
nonservice-connected disability, service connection may be 
granted for increment in severity of the nonservice-connected 
disability attributable to service-connected disability.  The 
term "disability" refers to impairment of earning capacity, 
in that such definition mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes here that evidence that requires medical 
knowledge, such as in this case, must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Background

Service medical records reflect that in July 1976, the 
veteran injured his left knee.  In June 1986 when the veteran 
was running, his back popped, causing him to fall down on his 
knees.  The veteran complained of and was treated for low 
back pain and left knee pain.  A bone scan was performed in 
March 1995, the findings of which included increased uptake 
along the cortices of both tibiae and throughout the tarsal 
and talar bones of both feet.  The findings were consistent 
with stress-related periosteal reactions.  A report from a 
January 1996 retirement examination notes a history of 
bilateral shin splints.  

A VA x-ray study conducted in April 1997 of the bilateral 
knees revealed no evidence of fracture or dislocation; the 
examination was normal.  A VA outpatient record dated in 
April 1997 reports bilateral knee pain since the 1970s.  
Examination revealed moderate crepitance, full range of 
motion and no laxity.  The diagnosis was bilateral 
chondromalacia.  

A VA examination conducted in May 1997 revealed that the 
veteran reported the onset of right knee pain in 1979, and 
had no history of trauma, fractures, or dislocation.  He 
reported that he was diagnosed in service as having possible 
degenerative arthritis of the right knee.  He stated that he 
was treated on an outpatient basis, was prescribed Motrin, 
and that in spite of his treatment, he continued to have pain 
in the right knee daily.  The veteran reported that the pain 
was precipitated by any strenuous activity and was relieved 
with extra strength Tylenol and rest.  The examiner reported 
objective evidence of pain on motion of the right knee and 
diagnosed the veteran as having chronic patellar tendoniditis 
involving the right knee.  

In November 1997, the veteran was seen for complaints of 
right knee pain after feeling something pop while refereeing 
basketball.  VA medical records reflect complaints of marked 
right knee pain.  The diagnostic impression was suspected 
torn posterior horn of the medial meniscus.  An x-ray study 
confirmed mucoid degenerative involving the posterior horn of 
the medial meniscus, mild joint effusion, and intact 
appearing posterior and anterior cruciate ligaments.  

In the report from a VA examination dated in June 1998, the 
veteran reported a history of right knee pain dating back to 
an injury in 1985 during a training exercise.  The veteran 
reported symptomatology associated with the right knee since 
that time.  He also reported that he had a bone scan in 
February 1995 that suggested shin splints.  He reinjured his 
right knee during basketball and was evaluated in November 
1997 when he was diagnosed as having a suspected torn 
posterior horn of the medial meniscus with mild joint 
effusion, and intact appearing posterior and anterior 
cruciate ligaments.  At the time of the examination, the 
veteran reported that his right knee was aggravated by 
hopping, squatting, lifting, or climbing stairs.  He was 
using an orthosis for the right knee for support.  The 
veteran was diagnosed as having internal derangement of the 
right knee involving the right medial meniscus and 
chondromalacia patellae.  The examiner noted that the veteran 
had chronic left knee pain.  

A VA examination of the right knee dated in January 1999 
included the veteran's past medical history of symptoms 
associated with the right knee.  The examiner concluded that 
the veteran had incurred an acute injury to his right knee 
while running in November 1997.  The examiner opined that the 
injury was due to cystic degeneration of the medial meniscus 
of the right knee and that it was not causally related to 
impairment of the left knee.  

In an addendum to the January 1999 VA examination, the 
examiner clarified that the first documentation in the record 
of symptoms of the right knee appeared in July 1997, at which 
time he had a diagnosis of chondromalacia of the bilateral 
knees.  Appropriate treatment was provided.  During the 
January 1999 examination, the examiner noted that no 
abnormalities of either knee were found by examination or x- 
ray studies.  Reference to the November 1997 injury that 
occurred while running was noted and the examiner observed 
that findings from a prior MRI were indicative of mucoid 
degeneration of the medial meniscus.  The examiner stated 
that it was most probable that such finding was caused by the 
1997 injury and did not exist prior to that injury.  Further, 
the examiner noted that it was unlikely that impairment of 
the left knee was causally related to the injury of the right 
knee or that it aggravated the right knee condition.

A general VA examination was conducted in April 2003.  
Included in the examination report is a recitation of the 
veteran's inservice injury to the low back, with symptoms 
that occasionally affected the right and left legs, his 
history of patellofemoral syndrome of the left knee, and 
bilateral shin pain that had its onset during service.  In 
pertinent part, the examiner diagnosed the veteran as having 
bilateral shin splints, and patellofemoral syndrome of the 
left knee.  

The Board remanded this matter in July 2004 for additional 
development, to include a VA examination.  

VA examination report dated in August 2004 addresses the 
etiology of the veteran's right knee disability.  The 
examiner noted the veteran's reported history of injuring his 
right knee during basic training in 1975 and his increasing 
symptoms manifested in the right knee since that time.  
Currently, the veteran reported a flare-up of symptoms with 
activity involving the right knee.  The examiner noted some 
stiffness on the veteran's right knee with mild swelling and 
instability and weakness.  The examiner noted that the 
veteran was no longer receiving any treatment for his right 
knee disability other than Tylenol he took to relieve the 
pain.  The veteran reported that he stopped playing 
racquetball six months prior, but that up to that point, he 
was playing with no problems.  

On examination of the right knee, the examiner noted no 
swelling, redness, and mild tenderness to deep palpation on 
lateral motion of the right patella and anterior aspect of 
the knee.  There was no evidence of fatigability or changes 
about the knee.  The examiner opined that there was no 
functional impairment due to the veteran's right knee 
condition.  The examiner pointed out that the x-ray studies 
conducted in August 2004 were basically within normal limits 
and that physical examination was benign.  On examination of 
the left knee, the examiner reached a similar conclusion as 
with the right knee.  The examiner stated that other than 
mild signs of patellar tenderness, there was no evidence of 
chondromalacia and that the examination was essentially 
benign.  There was no gait abnormality and lower strength was 
5/5.  The examiner noted that the final diagnosis was right 
knee patellar tendonitis, mild, found.  

The examiner provided an opinion that after reviewing the 
veteran's claims folder, the veteran's right knee disability 
was not secondary to his ("very mild") signs of patellar 
tendonitis of the left knee.  The examiner stated that the 
opinion was based on basically no evidence of chronic left 
knee disability.  The examiner pointed out that there was no 
evidence of chronic disability of either knee, other than 
signs of patellar tendonitis, which usually happened when 
there was an acute process present on the joints, but not a 
chronic process.  Additionally, the examiner noted that the 
veteran had reported playing racquetball over the course of 
years and had only stopped six months earlier.  The examiner 
stated that there was no functional impairment associated 
with the bilateral knees, given that the veteran was able to 
play such a strenuous sport like racquetball.  The examiner 
concluded that the veteran's right knee condition was not 
related to his military service, to include to his service-
connected left knee disability.  There was no evidence of 
chronic right knee disability, and the acute process of the 
right knee manifested by patellar tendonitis was most likely 
due to playing sports such as racquetball.  

Analysis

The veteran contends that his right knee disability was 
incurred in service.  Alternatively, he maintains that his 
right knee problems were caused or worsened by his service-
connected left knee disability, specifically, patellofemoral 
syndrome of the left knee.  

A review of the evidence of record fails to establish that a 
chronic right knee disability was present in service or is 
otherwise shown to be related to service or to the service-
connected left knee disability. VA physicians have ruled out 
any connection between the essentially mild service-connected 
left knee disability and any right knee condition. Further, 
the VA physician who conducted the August 2004 examination 
concluded that the veteran did not have a chronic disability 
of the right knee, but acute symptomatology due to 
participation in sports. The Board finds this latest 
examination, because it was conducted specifically to address 
the etiology of the right knee symptoms, most probative of 
the matter at hand.  See also Bloom v. West, 12 Vet. App. 185 
(1999).  Significantly, no medical opinion or other competent 
medical evidence to the contrary has been presented.

The veteran's own opinion and statements that his right knee 
disability began in service or developed secondary to his 
service-connected left knee disorder are not competent 
evidence in this case.  While a layperson is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  There is no evidence of record indicating that the 
veteran has specialized medical training so as to be 
competent to render a medical opinion.

In light of the above, the veteran's claim of service 
connection for a right knee disability, to include as 
secondary to his service-connected patellofemoral syndrome of 
the left knee, must be denied.  Under applicable criteria, VA 
shall consider all lay and medical evidence of record in a 
case with respect to benefits under laws administered by VA.  
In this case, there is not an approximate balance of positive 
and negative evidence regarding the issue; thus, VA may not 
give the benefit of the doubt to the veteran.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


ORDER

Service connection for right knee disability, to include as 
secondary to service-connected patellofemoral syndrome of the 
left knee, is denied.  




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


